                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    EASTERN DIVISION
                                     No . 4:19-CV-25-BO

PAULA KASTERAN,                                      )
                                                     )
       Plaintiff,                                    )
                                                     )
V.                                                   )                     ORDER
                                                     )
THOMAS ANGIER STOKES , III, et al. ,                 )
                                                     )
       Defendants.                                   )



       This cause comes before the Court on a motion to dismiss fi led by defendants Sharon

Culpepper and Mark Reid. [DE 24]. The Court previously dismissed claims against two other

defendants, Thomas Stokes and Leigh Baker, for plaintiffs fai lure to serve. Plaintiff moves to

reinstate her action against them and for extension of time to serve. [DE 22, 27, 28]. For the reasons

discussed below, plaintiffs motions [DE 22, 27, 28] are DENIED. Defendants' motion to dismiss

[DE 24] is GRANTED.

                                              BACKGROUND

       This case arises out of an altercation in Atlantic Beach, North Carolina. In her complaint,

plaintiff all eges the fo ll owing. On February 19, 2017, plaintiff and her dog were on the beach

strand. DE 1,   ~   6. Defendants Stokes and Baker were also on the beach with their dog . Id.    ~~    6,

16. The dogs got into a fight, which Stokes quickly broke up by employing physical force against

plaintiffs dog. Id.    ~   6. Plaintiff alleges that the force employed by Stokes greatly exceeded the

bounds of what was needed to break up the dogs ' fight, and that in an attempt to defend her dog

from Stokes, she hit Stokes in the jaw. Id.     ~~   6- 14. The police were called in response to the
incident. Id.   ~   18. The police officers who arrived at the scene were defendants Culpepper and

Reid, who then took statements from the parties. Id.         ~   21; DE 24-1.

        In response to the incident, a North Carolina judge issued a restraining order against

plaintiff, telling her not to go near Stokes and Baker. Id.        ~   25. Defendant Stokes reported that

plaintiff had violated this order, and plaintiff was subsequently arrested and put in jail. Id.       ~   30.

In January 2018, plaintiff was tried and convicted of assault and destruction of personal property,

receiving a 60-day jail sentence. DE 24-5 at 156.

        Plaintiff alleges that during these proceedings, Officers Culpepper and Reid deliberately

made false statements again her. She alleges the officers "lied under oath in Carteret County

District Court." Id. ~ 36. She alleges Reid "deliberately wrote false information about plaintiff

[in his police report] , writing that plaintiff' s height and weight were 5 feet 5 inches and 140

pounds, when plaintiff told him in response to his questions ... that she was 5 feet 2 inches tall

and weight 125 pounds." Id.       ~   3 7. Plaintiff alleges the officers did not question plaintiff about

Stokes' s eyeglasses damage. Id.       ~   38 .

        On February 19, 2019, plaintiff filed this lawsuit against Stokes, Baker, Reid, and

Culpepper. Ultimately, plaintiff failed to make timely service on any of the defendants despite

the Court granting an extension. On August 19, 2019 , the Court dismissed without prejudice the

claims against Stokes and Baker for failure to serve. DE 20. Culpepper and Reid, however,

waived service after having moved to dismiss for fai lure to serve, and so the Court denied their

motion as moot. Id.

        Since then, Culpepper and Reid have moved to dismiss for failure to state a claim.

Plaintiff has moved to reinstate the dismissed claims against Stokes and Baker. These motions

are now before the Court.



                                                        2
                                            DISCUSSION

Motion to Dismiss

       When considering a motion to dismiss under Rule 12(b )( 6), "the court should accept as

true all well-pleaded allegations and should view the complaint in a light most favorable to the

plaintiff." Mylan Labs., Inc. v. Matkari, 7 F.3 d 11 30, 11 34 (4th Cir. 1993). A complaint must

state a claim for relief that is facially plausible. Bell Atlantic Corp. v. Twomb ly , 550 U.S. 544,

570 (2007) . "A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged. " Ashcroft v. Iqb al, 556 U.S. 662, 678 (2009). The Court need not accept the plaintiffs

legal conclusions drawn from the facts, nor need it accept unwarranted inferences, unreasonable

conclusions, or arguments. Philips v. Pitt County Mem . Hosp. , 572 F.3 d 176, 180 (4th Cir. 2009).

" [W]holly vague and conclusory allegations are not sufficient to withstand a moti on to dismiss."

Doe v. Virginia Dep't of State Police , 713 F.3 d 745 , 754 (4th Cir. 2013).

        Plaintiff does not specify what legal claims she is bringing against Culpepper and Reid,

but even when afforded the leniency to which prose litigants are entitled, plaintiffs complaint

must be di smissed for fai lure to state a claim. Plaintiffs allegation that the two officers lied at

her various proceedings in state court is a wholly conclusory allegation without any factual

support. See DE 1, 1 36. Plaintiff makes one factual assertion against Culpepper and Reid apiece.

She alleges that Reid wrote down the plaintiffs wrong weight and height in the police report,

which cut against plai nti ff for her assault charge. Id. 1 37. She alleges that Culpepper never

talked to her abo ut how Stokes ' s eyeglasses were damaged. Id. 138. These allegations do not

amount to a cause of action against Officers Culpepper and Reid.




                                                   3
           Moreover, to the extent plaintiffs cause of action seeks to recover damages under 42

U.S.C. § 1983 for "all egedly unconstitutional conviction or imprisonment, or for other harm

caused by actions w hose unlawfulness would render a conviction or sentence invalid[,]" plaintiff

must prove that the conviction has been either reversed, expunged, or otherwise declared invalid

by a state tribunal. Heck v. Humphrey, 512 U.S. 477,486 (1994) . Plaintiff has not made any such

showing. Plaintiffs complaint must be dismissed for failure to state a claim.

Plaintiffs Motions

           The Court dismissed the claims against Stokes and Baker because plaintiff fai led to timely

serve, missing the extended deadline of June 27, 2019. It seems process was eventually served on

Stokes and Baker on August 9, 2019 . DE 21.

           Plaintiff moves to reinstate the claims against Stokes and Baker and for the Court to extend

the time for service. DE 22, 27, 28. P laintiff has not shown any cause as to why she missed the

June 27, 2019 deadline provided by the Court in its previous extension, and her motions must be

denied .

                                            CONCLUS ION

           For the foregoing reasons, plaintiff s motions [DE 22, 27 , 28] are DENIED . Defendants '

motion to dismiss [DE 24] is GRANTED. Plaintiffs complaint is DISMISSED. The Clerk is

DIRECTED to close the case.


SO ORDERED , this       _j_f__ day of December, 2019.

                                              ~12¥
                                                 TERRENCE W. BOYLE
                                                 CHIEF UNITED STATES DISTRICT JUDGE




                                                    4
